 PUBLIC SERVICE ELECTRIC CO.Public Service Electric and Gas Company andJoseph Bartholomew. Case 22-CA-980514 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 12 May 1981 Administrative Law JudgeRichard S. Schully issued the attached decision.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filedcross-exceptions and a supporting brief. The Re-spondent, in addition, filed an answering brief tothe General Counsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(1) of the Act by disciplining JosephBartholomew, John Tonachio, and Robert DePaulfor record falsification which it learned of throughtheir testimony at an arbitration hearing. For thereasons set forth below, we disagree.The relevant facts are undisputed. Bartholomew,Tonachio, and DePaul testified at an arbitrationproceeding concerning the discharge of employeesThomas Leckie that they had falsified records, apractice which they maintained was condoned bysupervisors. They offered this testimony in aneffort to establish a defense of supervisory condo-nation on behalf of Leckie, who had been dis-charged for record falsification. Though other em-ployees gave similar testimony, the arbitrationpanel rejected the defense on Leckie's behalf andultimately found that he had been discharged forcause.The Respondent had an established policyagainst record falsification and regularly disciplinedemployees for violating it. All three employeeswere aware of that policy. Upon review of the ar-bitration transcript, the Respondent followed its es-tablished practice when faced with evidence ofrecord falsification and disciplined the employees.The discipline took the form of issuing verbalwarnings to Bartholomew, Tonachio, and DePaul,and placing a memorandum of that warning ineach employee's file.The judge, in finding a violation of Section8(a)(1) in the Respondent's act of disciplining theemployee, states that the act of testifying and the268 NLRB No. 54subject of the testimony cannot be separated. Be-cause the disciplinary action came as it did afterthe employees testified at the Leckie arbitration,and because the discipline was based on no evi-dence other than the employees' testimony, thejudge infers a "nexus" between the employees' par-ticipation in arbitration and the discipline the Re-spondent imposed. That nexus is sufficient, he con-cludes, to intimidate and coerce other employeeswho would use the grievance process. He reasonsthat, since the defense on Leckie's behalf was of-fered in good faith, the protections extended to anemployee's participation in arbitration shouldextend to the employees in this case.The judge assumes that participation in an arbi-tration proceeding is an independent right protect-ed under Section 7 of the Act. Thus he would finda violation here not because the Employer lackedsufficient cause for its discipline or because it retali-ated against the three employees for participatingin the arbitration hearing, but because such disci-pline might discourage other employees fromfuture participation in arbitration proceedings. Wedisagree and find this extension of the Act's protec-tion to be unwarranted.Arbitration is a private mechanism for disputeresolution established through collective bargain-ing. Such protection as the arbitration processenjoys under the Act derives from the collective-bargaining agreement. The Act protects an individ-ual employee's right to have access to the arbitra-tion machinery but it does not control the oper-ation of that machinery. Accordingly, when an em-ployer disciplines an employee based on his partici-pation in or conduct at an arbitration proceeding,the Board properly finds a violation of the Act.Crown Central Petroleum, 177 NLRB 322 (1969),enfd. 430 F.2d 724 (5th Cir. 1970). On the otherhand, when an employer disciplines employeesbased on past misconduct that comes to light at anarbitration, as in the instant case, no violation willbe found.The judge's reasoning would give automatic im-munity from discipline to all employees who testifyat arbitration proceedings. The Act's protection ofthe arbitration process does not go that far. Section7 does not extend protection to wrongdoing, freelyconfessed, simply because the employer discoversthe wrongdoing in the course of protected activi-ties engaged in by the employee. The Respondentwas thus free to discipline employees for their mis-conduct even though the misconduct was discov-ered as a result of their testimony at an arbitrationhearing.In light of the foregoing, we find that the Re-spondent did not violate Section 8(a)(1) when it361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisciplined Bartholomew, Tonachio, and DePaulfor record falsification. We shall dismiss thecharge.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASERICHARD A. SCULLY, Administrative Law Judge: Thiscase was heard on February 5, 1981, in Newark, NewJersey, pursuant to a complaint issued by the RegionalDirector for Region 22 of the National Labor RelationsBoard, on May 30, 1980, based upon a charge filed bythe Charging Party, Joseph Bartholomew, on February29, 1980. The complaint alleges that Public Service Elec-tric and Gas Co. (the Respondent) violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended (the Act), by issuing warnings to the ChargingParty and two other employees. The Respondent'stimely answer denied that it had committed any violationof the Act.All parties were given a full opportunity to participate,to examine and cross-examine witnesses, and to presentoral argument. Briefs submitted on behalf of the GeneralCounsel and the Respondent have been carefully consid-ered.Upon the entire record and from my observation ofthe demeanor of the witnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent was aNew Jersey corporation engaged in the sale and distribu-tion of electricity and natural gas and related serviceswith its principal place of business at Newark, NewJersey, and a facility at East Orange, New Jersey, theonly facility involved in this proceeding. It had annualgross revenue in excess of $250,000, a substantial amountof which was received from the sale of electricity andnatural gas to other enterprises which are engaged inbusiness whose operations affect commerce. The Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that at all timesmaterial herein, Local 855, United Association of Jour-neymen and Apprentices of the Plumbing and PipefittingIndustry, AFL-CIO (the Union) is and has been a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Respondent and the Union were parties to a col-lective-bargaining agreement, effective May 1, 1977,through April 30, 1980, which contained a grievance-ar-bitration provision providing for the final resolution ofdisputes through arbitration by a three-member panelconsisting of one member selected by the Respondent,one member selected by the Union, and one neutralmember. This matter arises out of testimony given by theCharging Party and others during the course of an arbi-tration proceeding involving employee Thomas Leckie,who was discharged by the Respondent for allegedly fal-sifying his work records.Leckie had been a service specialist in the Respond-ent's Gas Transmission and Distribution Department, as-signed to the Orange District, where he and other serv-ice specialists traveled about responding to customer-originated requests or company-originated orders andperformed tasks such as inspecting and repairing leakingor malfunctioning gas appliances, cleaning gas furnaces,and installing and replacing gas meters. In connectionwith this work, the Company required that service spe-cialists fill out daily reports of work performed. As theresult of supervisor surveillance, the Respondent deter-mined that Leckie had falsified certain of his work re-ports and discharged him. Leckie had previously beensuspended on at least two occasions for similar viola-tions.At the arbitration hearing conducted at various timesbetween November 1978 and March 1979, Leckie andthe Union defended on the ground that work-record fal-sification of the type involved was regularly condoned,indeed, was encouraged and/or directed by supervisorypersonnel concerned about keeping up production or theappearance of production. The Union produced severalwitnesses from Orange and another district who testifiedthat while employed as service specialists they had falsi-fied work records with tacit and, at times, overt supervi-sory approval. Among these witnesses were ChargingParty Joseph Bartholemew, John Tonachio, and RobertDe Paul. On September 19, 1979, the arbitration panel,with the union member dissenting, issued its award hold-ing that Leckie's discharge was for proper cause.The Respondent's District Manager Willard Carey andtwo subordinates read over the transcripts of the testimo-ny given during the Leckie arbitration by the Respond-ent's employees. After reviewing this testimony, Careydetermined that, once the Leckie arbitration proceedingwas over, he would meet with Bartholomew, Tonachio,and De Paul to warn them that if they were still falsify-ing work records they should stop doing so immediatelyand to remind them of the Company's policy requiringaccurate reporting and that falsification was a serious of-fense which would result in disciplinary action up to andincluding discharge. There is no evidence that this deci-sion by Carey was based on any information about work-record falsification by these three employees other thaneach individual's testimony at the Leckie arbitrationhearing.On December 5, 1979, Carey, Service Supervisor Ray-mond Moore, and Senior Engineer Scott Williams met inseparate meetings with Bartholomew, Tonachio, and De362 PUBLIC SERVICE ELECTRIC CO.Paul. According to the testimony of Bartholomew, ateach meeting the employee was given a written warning(what he described as a standard form disciplinary actionletter), which stated that the employee had testified thathe had falsified timesheets and that, if it continued, fur-ther action would be taken up to and including dis-charge. Although Bartholomew was allowed to read theletter, he was not given a copy of it. Similar letters wereread but not given to Tonachio and De Paul althoughthe letter was shown to De Paul. They were told thatthe letters would be put in their files.Carey testified that at the meetings on December 5, hedid not read from or show a letter to any of the threeemployees. He told each employee orally that he hadread the employee's testimony at the Leckie arbitration,that if the employee was still falsifying records he shouldstop, and that if the employee continued to falsify hiswork records, he could expect serious disciplinary actionup to and including discharge.Moore also testified that there were no letters and thatCarey was not reading from anything when he issued thewarnings. According to Moore, Williams made a writtenrecord of what occurred at the meetings (Jt. Exh. 2)while Carey was speaking.I believe Carey's testimony that the warnings he gavewere what the Respondent classifies as "verbal" (oral)and that no "letter" warnings were involved. I foundboth Carey and Moore, whose testimony corroboratedthat of Carey concerning the warnings, to be straightfor-ward, credible witnesses. In addition, although the Unionnormally receives a copy of a written warning to an em-ployee, Union Business Manager Patrick Ryan testifiedthat he was unaware of anything in writing other thanWilliams' memorandum concerning the meetings on De-cember 5. Bartholomew's version of the meetings wasnot corroborated by any other evidence. Neither Tona-chio nor De Paul was called to testify. I find that thewarnings issued to Bartholemew, Tonachio, and De Paulon December 5, 1979, were "verbal" as opposed to"letter" warnings.Apart from the question of whether the warnings wereverbal or letter,2there is no dispute but that the sub-stance of the warnings given to the three employees wasas testified to by Carey and as memorialized in thememorandum prepared by Williams and placed in theemployees' personnel files.It is clear that the Respondent has a vital interest inhaving its service specialists submit accurate workrecords.3The Respondent uses the records for such pur-poses as preparing its payroll, preparing submissions tothe Board of Public Utilities in ratemaking proceedings,and in connection with disputes and legal matters arisingfrom work done or actions occurring on customers'I Bartholomew attended all three meetings having served as the unionrepresentative for Tonachio and De Paul. De Paul served as the unionrepresentative at the meeting with Bartholomew.2 While the nature of the warning may be important in the context of adisciplinary proceeding since a written warning is considered to be moreserious than a verbal warning, it is not significant here. The Respondentdoes not deny that a verbal warning is a form of adverse disciplinaryaction which becomes a part of the employee's permanent record.3 Each service specialist prepares a timecard and work order for everyjob he works on a daily basis.premises. In order to protect that interest, the Respond-ent has programs for emphasizing the importance of ac-curate work records to its employees and for verifyingthe work reported. An employee beginning work as aservice specialist is given a written notice to the necessi-ty for accurate recordkeeping and is required to sign astatement to the effect that he has received that notice.A copy of the notice is posted on the company bulletinboard. Supervisors conduct meetings for service special-ists in which the necessity for accurate recordkeepingand the penalties for failure to do so are discussed, on aperiodic basis, usually following the disciplining of anemployee for falsification of records or misuse of time.The record reflects that Bartholomew, Tonachio, and DePaul received such notices and attended such meetings.The Respondent also makes spot checks of its servicespecialists to see that they are on the job and conductsaudits and followup visits to customers in order to assurethat the work reported was, in fact, done and/or doneproperly.The complaint alleges that the Respondent has violat-ed Section 8(a)(l) and (3) of the Act by issuing verbalwarnings to Bartholomew, Tonachio, and De Paul basedon their testimony concerning the falsification of workrecords at the Leckie arbitration. The Respondent deniesthat such testimony was concerted activity protected bythe Act and contends that, even if it were, the protectionafforded is not absolute. It also denies that there has beenany discrimination on its part which would encourage ordiscourage membership in a labor organization.B. Analysis1. Violation of Section 8(a)(1)The initial question is whether or not the testimonythese employees gave at the arbitration hearing is pro-tected by Section 7 of the Act. The importance of pro-moting industrial peace through use of the grievance-ar-bitration process in the application and interpretation ofcollective-bargaining agreements and the need to pre-serve the integrity of that process has long been recog-nized by the Supreme Court4and by the Board." To thisend, it has been stated that "it is essential to the existenceof the arbitration process that witnesses testify before thearbitrator without fear of reprisal from either the em-ployer or the union," otherwise "the integrity of the ar-bitration process would be destroyed and the arbitrationclause perverted."6Consequently, it has been consistent-ly held that the rights guaranteed employees by Section7 include the rights to appear as witnesses at arbitrationhearings as well as to give statements during preliminarystages of grievance-arbitration proceedings and thatunions which discipline or threaten to discipline membersfor giving such testimony or statements infringe on andrestrain those rights in violation of Section 8(bXIXA) of4 See Steelworkers v. American Mfg. Co., 363 U.S. 564 (1960); Steelwork-ers v. Warrior d Gulf Navigation Co., 363 U.S. 574 (1960); Steelworkers v.Enterprise Wheel & Car Corp., 363 U.S. 593 (1960).s See Collyer Insulated Wire, 192 NLRB 837 (1971); Spielberg Mfg. Co..112 NLRB 1080 (1955).6 Teamsters Local 788 (Marston Ball), 190 NLRB 24, 27 (1971).363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.7Clearly, an employer who disciplines an em-ployee for giving adverse testimony at an arbitrationhearing similarly infringes on and restrains Section 7rights in violation of Section 8(a)(1) of the Act.The General Counsel contends that the Respondenttook disciplinary action against Bartholomew, Tonachio,and De Paul because they testified against it at theLeckie arbitration hearing. The Respondent denies thisand contends that these employees were given discipli-nary warnings not because of the fact that they testifiedagainst the Company, but because of the misconduct towhich they admitted in the course of their testimony,misconduct which is not protected by Section 7.Whatever the subjective basis for the Respondent's de-cision to discipline these employees, it cannot be deniedthat there is a definite nexus between their testimony atthe Leckie arbitration hearing and the warnings theywere given. According to their testimony, the Respond-ent was necessarily already aware of the work-recordsfalsification they testified about because it was done withsupervisory knowledge and approval,8yet no discipli-nary action had resulted. It was only after and by virtueof their revealing their actions at the arbitration hearingthat they were given warnings. But for their testimony atthe Leckie arbitration hearing, these employees wouldnot have been disciplined on December 5, 1979. Underthe circumstances presented here whether the employeeswere disciplined for testifying against the Company orbecause of what they said during their testimony, the ad-verse effect on the integrity of the arbitration process isthe same. Disciplinary action meted out to employeeswho have testified in an arbitration proceeding becauseof such testimony can reasonably be expected to intimi-date and coerce employees who might resort to thegrievance-arbitration process under the collective-bar-gaining agreement as well as employees who might becalled to testify in such proceedings, thus, violatingrights protected under Section 7 of the Act.This is not a case in which the nature of the employ-ees' testimony involved was such that it should be con-sidered beyond the protection of the Act, as might bethe case where, for example, malice or perjury has beenestablished. Although unsuccessful, it appears that theUnion's defense of Leckie on the grounds of supervisorycondonation of work-record falsification was raised ingood faith on the advice of counsel and that witnesseswith knowledge of such practices were solicited fromthroughout the Company. If such did exist, and the factthat at least seven witnesses came forward to testifyabout them indicates there were more than a few isolatedinstances, the Union was entitled to present this evidenceto the arbitration panel for its consideration and the wit-nesses were entitled to exercise their right to testify with-out fear of reprisal from their employer.Protecting these rights in no way condones employeemisconduct or prevents the Respondent from protecting7 See Amalgamated Transit Union, 240 NLRH 1267 (1979); SteelworkersLocal 550, 223 NLRB 854 (1976); Freight Drivers Local 557, 218 NLRB1117 (1975); Cannery Warehousemen Local 788, above.8 One of the supervisors alleged to have instructed employees to falsifytheir work records, Raymond Moore, participated in the December 5meetings at which the warnings were given.its legitimate interest. The Respondent is not precludedfrom carrying out its programs for monitoring and en-forcing its rules concerning accurate recordkeeping. Allit is prevented from doing is taking disciplinary actionagainst specific employees solely on the basis of their tes-timony at an arbitration hearing.I find that the Respondent infringed on and restrainedemployees in the exercise of rights guaranteed by Section7 of the Act by giving verbal warnings to employeesBartholemew, Tonachio, and De Paul because of theirtestimony at the Leckie arbitration hearing, thereby vio-lating Section 8(a)(1) of the Act.2. Violation of Section 8(a)(3)The complaint also alleges that the warnings to theseemployees violated Section 8(a)(3) of the Act. I find thatthe General Counsel failed to establish a prima facie casethat the employees' union activity was a motivatingfactor in the Respondent's decision to issue these warn-ings. There is no evidence tending to establish that therewas union animus on the Respondent's part or that therewas any intent to discourage union membership. Asnoted above, the Respondent has a vital interest in ob-taining accurate work records from its service specialists.The fact that in its efforts to protect that interest it ranafoul of Section 8(a)(l) does not, without more, establishan unlawful motive. There is evidence that the Respond-ent had a history of disciplining employees found to havefalsified work records and of periodically reaffirming itsposition on the subject to all its service specialists. Thereis no indication that these employees were singled outbecause of union activity. Apparently, all of the Union'switnesses at the Leckie arbitration were union membersand at least two who did not receive warnings heldunion offices, as did Bartholomew and De Paul. Careyand Ronald Henrich, another district manager, gavecredible testimony that only these three witnesses weregiven warnings because they were the only ones stillworking as service specialists at the time of the warn-ings, thus, still in a position to falsify, whose testimonyconcerning falsification had been believed.9This is a fur-ther indication that the reason for these warnings was forthe legitimate business purpose of assuring accurate rec-ordkeeping in the future and not to discourage unionmembership or activity. Accordingly, I conclude that theGeneral Counsel has not sustained his burden of proofand I recommend that this allegation be dismissed.CONCLUSIONS OF LAWI. The Respondent, Public Service Electric and GasCo., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By issuing disciplinary warnings to Joseph Bartholo-mew, John Tonachio, and Robert De Paul because of9 Henrich testified that employees Hennessey and Omert, who held po-sitions of union president and shop steward, respectively, were not givensimilar warnings because he concluded that their testimony concerningfalsifying work records was fabricated.364 PUBLIC SERVICE ELECTRIC CO.their testimony at an arbitration hearing involving thegrievance of a fellow employee, the Respondent has en-gaged in unfair labor practices in violation of Section8(a)(1) of the Act.4. The Respondent did not engage in conduct in viola-tion of Section 8(a)(3) of the Act.5. The unfair labor practices found herein are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.[Recommended Order omitted from publication.)365